Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-6, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 104035388A), hereinafter Wang, in view of Wan et al (CN 109032002A), hereinafter Wan.

Wang does not explicitly teach that the antenna and the transceiver is 5G.  
Wan (para [0009] and [0047]) teaches a monitoring device for engineering machinery using a 3G/4G/5G antenna for transmission of data to a cloud server and remote computer terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Wang with Wan’s 5G antenna in order increase data transfer capabilities.
Regarding claim 2, as applied to claim 1, Wang (para [0053]) and Wan (para [0009], [0019] and [0021]) teaches that a remote processor to perform predictive maintenance based on sensor output.
Regarding claim 3, as applied to claim 1, Wang (para [0053]) and Wan (para [0009], [0019] and [0021]) teaches a remote processor to track equipment performance over time to predict a potential maintenance issue before they occur.
Regarding claim 4, as applied to claim 1, Wang (Figure 1) teaches that the transceiver connects sensors 13, machines or robots.


Regarding claim 6, as applied to claim 1, Wan (Abstract) teaches a maintaining equipment based on statistics for wear rates or sensed equipment operation over time.
Regarding claim 9, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to compare real-time data from sensors on connected equipment to an equipment history.
Regarding claim 10, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to proactively trigger maintenance activities based on sensor outputs indicating a potential breakdown.
Regarding claim 12, as applied to claim 1, Wang (Figure 1, para [0024]) teaches one or more cameras 12 and sensors to capture security information.
Regarding claim 13, as applied to claim 1, Wang/Wan teaches the claimed invention with 3G components.  
Wang/Wan does not explicitly teach a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components.  Such modification is deemed to be common and within the level of ordinary skill in the art.


.
3.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wan, and further in view of Novian et al (US 2018/0324780 A1), hereinafter Novian.
Regarding claim 7, Wang/Wan teaches the claimed invention, as applied to claim 1, except explicitly mention a neural network or an artificial intelligence (Al) to perform predictive maintenance.
Novian (para [0078] and [0117]) teaches a communication system using neural networks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Wan with a neural network or artificial intelligence, as taught by Novian, doing so would train the devices to perform predictive maintenance.
Regarding claim 11, Wang/Wan teaches the claimed invention, as applied to claim 1, except explicitly mention an Al predictive analytics to request predictive maintenance.
Novian (para [0078] and [0117]) teaches a communication system using neural networks or artificial intelligence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Wan with a neural network or artificial intelligence, as taught by Novian, doing so would train the devices to perform predictive analytics so that predictive maintenance can be requested.
Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wan, and further in view of Chew (US 2018/0285767 A1).
Regarding claim 8, Wang/Wan teaches the claimed invention, as applied to claim 1, except explicitly mention an Internet of Things (loT) device wirelessly coupled to the processor.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device wirelessly coupled to a processor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Wan with an edge learning machine or an Internet of Things (loT) device wirelessly coupled to the processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
Regarding claim 17, Wang/Wan teaches the claimed invention, as applied to claim 1, except explicitly mention an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Wan with an edge processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.

Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Wan with an edge processor, as taught by Chew, doing so would uses pre-trained models to provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.

Allowable Subject Matter
5.	Claims 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Wang/Wan fails to further teach that the processor analyzes walking gaits and facial features for identity identification.
Regarding claim 16, Wang/Wan fails to further teach that the processor analyzes sound captured using a microphone to determine events in progress.

Regarding claim 20, Wang/Wan fails to further teach a cloud trained neural network whose network parameters are down-sampled and filter count reduced before transferring to the edge neural network.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhou (CN 208537975U) discloses a monitoring device coupled to an equipment, the device having sensors and 4G antenna.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845